Filed 12/4/15 P. v. Taylor CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B263405

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA021660)
         v.

MICHAEL DAVID TAYLOR,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County. Robert M.
Martinez, Judge. Affirmed.
         Tyrone A. Sandoval, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
                                       __________________________
       Michael David Taylor appeals from an order denying his petition for resentencing
pursuant to Penal Code section 1170.18.1 We affirm.
       In 1994, Taylor was convicted or one count of second degree robbery (§ 211) and
one count of attempted second degree robbery (§§ 211, 664). The court sentenced Taylor
to 25 years to life under the “Three Strikes” law (§ 667) on each count, to be served
consecutively, and resentenced appellant in 1996 to add two five-year enhancements for
two prior robbery convictions (in 1984 & 1988) under section 667, subdivision (a)(1).
       In December 2012, Taylor petitioned for resentencing pursuant to Proposition 36,
the Three Strikes Reform Act of 2012. (§ 1170.126.) The trial court denied the petition
because his offenses were serious and/or violent felonies, a ruling we affirmed. (People
v. Taylor (Oct. 19, 2013, B247962) [nonpub. opn.].)
       On November 4, 2014, California voters passed Proposition 47, the Safe
Neighborhoods and Schools Act, which reduces certain nonserious and nonviolent
crimes, such as low-level drug- and theft-related offenses, from felonies to
misdemeanors. (People v. Contreras (2015) 237 Cal.App.4th 868, 889-890.) A
qualifying person serving a sentence for a felony that was reclassified under Proposition
47 may petition the trial court for a recall of sentence and request resentencing, which
must be granted “unless the court, in its discretion, determines that resentencing the
petitioner would pose an unreasonable risk of danger to public safety.” (§ 1170.18,
subds. (a)-(c).)
       On February 3, 2015, Taylor filed a petition requesting recall and resentencing on
the 1994 robbery and attempted robbery convictions. On March 4, 2015, the trial court
denied the petition on the ground that neither offense is “one of the enumerated charges
eligible for reduction and resentencing” under Proposition 47. Taylor filed a timely
notice of appeal.
       We appointed counsel to represent Taylor but, after an examination of the record,
counsel filed a Wende brief raising no issues and asking this court to independently

       1
           All statutory references are to the Penal Code.

                                               2
review the record. (People v. Wende (1979) 25 Cal.3d 436, 441.) On September 18,
2015, we sent letters to Taylor and appointed counsel, directing counsel to immediately
forward the appellate record and a copy of the Wende brief to Taylor and advising him
that he had 30 days within which to personally submit any contentions or issues he
wished us to consider. To date, Taylor has not responded.
       We have examined the entire record and are satisfied that Taylor’s counsel
complied with the responsibilities set forth in People v. Kelly (2006) 40 Cal.4th 106 and
People v. Wende, supra, 25 Cal.3d at page 441. No arguable issues exist. Second degree
robbery under section 211 is not one of the offenses reclassified under Proposition 47.
(See § 1170.18, subd. (a).)

                                     DISPOSITION
       The order denying appellant’s Proposition 47 petition for recall and resentencing
is affirmed.
       NOT TO BE PUBLISHED.




                                                 CHANEY, J.


We concur:



               ROTHSCHILD, P. J.



               LUI, J.




                                            3